DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 is the same as claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the claimed first to fifth wings are specifically connected to the claimed first to fourth transistors, first capacitor, second capacitor (if applicable) and light-emitting element. Without the essential structural relationships being provided, unlimited embodiments (disclosed and not disclosed in the specification) could read on the independent claims 1-3, deeming the patent scope of each of the independent claims 1-3 indefinite. Claims 4-15 do not add the omitted essential relationships and are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2017/0170200).
Regarding claim 1, Ikeda teaches a display device (abstract) comprising: 
a pixel (Fig. 4B: pixel 21a, which includes subpixels 71a, 72a, and 73a each having the same circuitry arrangement), the pixel comprising: 
a first wiring (Fig. 4B: wiring 53a); 
a second wiring (Fig. 4B: wiring 52a); 
a third wiring (Fig. 4B: wiring 52d); 
a fourth wiring (Fig. 4B: gate line 51a); and 
a fifth wiring (Fig. 4B: gate line 51b); 
wherein the pixel includes a first transistor (Fig. 4B: transistor 61 in subpixel 71a), a second transistor (Fig. 4B: transistor 62 in subpixel 71a), a third transistor (Fig. 4B: transistor 61 in subpixel 72a), a fourth transistor (Fig. 4B: transistor 62 in subpixel 72a), a first capacitor (Fig. 4B: capacitor 63 in subpixel 71a), and a light-emitting element (Fig. 4B: LED 60), and 
wherein each of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises a first gate electrode and a second gate electrode electrically connected to each other (Fig. 4B).

Claim 2 is the same as claim 1 and is rejected for the same rationale.

Regarding claim 3, Ikeda teaches a display device (abstract) comprising: 
 a pixel (Fig. 4B: pixel 21a, which includes subpixels 71a, 72a, and 73a), the pixel comprising: 
a first wiring (Fig. 4B: wiring 53a); 
a second wiring (Fig. 4B: wiring 52a); 
a third wiring (Fig. 4B: wiring 52d); 
a fourth wiring (Fig. 4B: gate line 51a); 
a fifth wiring (Fig. 4B: gate line 51b); and 
a sixth wiring (Fig. 4B: wiring 53b), 
wherein the pixel includes a first transistor (Fig. 4B: transistor 61 in subpixel 71a), a second transistor (Fig. 4B: transistor 62 in subpixel 71a), a third transistor (Fig. 4B: transistor 61 in subpixel 72a), a fourth transistor (Fig. 4B: transistor 62 in subpixel 72a), a first capacitor (Fig. 4B: capacitor 63 in subpixel 71a), a second capacitor (Fig. 4B: capacitor 63 in subpixel 72a), and a display element (Fig. 4B: LED 60 in subpixel 71a), and 
wherein one of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises a first gate electrode and a second gate electrode electrically connected to each other (Fig. 4B).

Regarding claim 4, Ikeda further teaches the display device according to claim 1, 
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor and one electrode of the first capacitor (Fig. 4B: source/drain of transistor 61 in subpixel 71a electrically connected to gate of transistor 62, both electrodes of capacitor 63 in subpixel 71a directly and/or indirectly), and 
wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor, the other electrode of the first capacitor, and one electrode of the light-emitting element (Fig. 4B: source/drain of transistor 62 in subpixel 71a electrically connected to source/drain of transistor 61, both electrodes of capacitor 63, LED 60 of subpixel 71a in subpixel 72a directly and/or indirectly).

Claim 5 is rejected for the same rationale as applied to claim 4.

Regarding claim 6, Ikeda further teaches the display device according to claim 3, 
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor and one electrode of the first capacitor (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), and 
wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor, the other electrode of the first capacitor, and one electrode of the display element (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”).

Regarding claim 7, Ikeda further teaches the display device according to claim 3, 
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor, one electrode of the first capacitor, and one electrode of the second capacitor (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), 
wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor, the other electrode of the first capacitor, and one electrode of the display element (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), and 
wherein the other of the source and the drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and the other electrode of the second capacitor (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”).

Regarding claim 8, Ikeda further teaches the display device according to claim 3, 
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor, one electrode of the first capacitor, and one electrode of the second capacitor (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), 
wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor, the other electrode of the first capacitor, and one electrode of the display element (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), 
wherein the other of the source and the drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and the first wiring (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), and 
wherein the other of the source and the drain of the fourth transistor is electrically connected to the other electrode of the second capacitor (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”).

Regarding claim 9, Ikeda further teaches the display device according to claim 1, wherein one of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises an oxide semiconductor in a channel-formation region ([0267]).

Regarding claim 10, Ikeda further teaches the display device according to claim 2, wherein one of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises an oxide semiconductor in a channel-formation region ([0267]).

Regarding claim 11, Ikeda further teaches the display device according to claim 3, wherein one of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises an oxide semiconductor in a channel-formation region ([0267]).

Regarding claim 12, Ikeda further teaches the display device according to claim 3, 
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor, one electrode of the first capacitor, and one electrode of the second capacitor (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), 
wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor, the other electrode of the first capacitor, and one electrode of the display element (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), 
wherein the other of the source and the drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and the other electrode of the second capacitor (Fig. 4B; Examiner’s Note: in view of BRI, both directly and indirectly “electrically connected” read on “electrically connected”), and 
wherein one of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises an oxide semiconductor in a channel-formation region ([0267]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0258921, made of record by the same Applicant of this instant application and not eligible as prior art, discloses in Figs. 2B the inventions in claims 1-3 of this instant application.
US 2020/0279525, made of record by the same Applicant of this instant application and not eligible as prior art, discloses in Figs. 7B the inventions in claims 1-3 of this instant application.
US 2020/0175905, made of record by the same Applicant of this instant application and not eligible as prior art, discloses in Figs. 7B the inventions in claims 1-3 of this instant application.
US 2016/0093641, made of record by the same Applicant of this instant application, discloses in Fig. 10A related technology to the inventions in claims 1-3 of this instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693